Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 1 of 14

oaks | &| Knopik
Assigoment Agreement

This Assignment Agreement (the “Agreement”) is entered into as ofThursday, December 6, 2018 (the
“Eifective Date”) by and between Dilks & Knopik, LLC, a Washington Limited Liability Company, with
a principal place of business at 35308 SE Centcr Street, Snoqualmie, WA 98065, (the “Assignee”] and
245 l-loldings LLC with an address of 8000 Avalon Blvd, Ste 810, Alpharetta GA 30009 (the
“Assignor”).

1. Recitals

l.l. Assignor is/was a properly named and lawful creditor in James A. &. Patricia M. Futch
(12-38988-1-15-13) as filed in the Southem District ofTexas (the “Casc"). As a creditor in the Case,
Assignor was entitled to distribution of funds from the assets of the Debtor’s Bankruptcy Estate in the
amount of $7,161.21 (the “Funds”). Remittance to Assignor was not successful, and pursuant to Pederal
Rule ofBankruptcy Procedure 301 I and l l U.S.C. 34?, the Funds were deposited into the Registry of the
Court. The Funds then being subject to withdrawal in accordance with 28 U.S.C. 2042.

1.2. Assignor not desirous of attempting collection of the Funds, nor wishing to incur the lime
and expense of such collection, does hereby wish and does assign, and convey to the Assignee, for good
and valuable consideration, all of Assignor’s rights, title and interest in the Funds, without the presence of
undue influence or coercion.

NOW THEREFORE, in consideration of mutual obligations, covenants, representations, and warranties
hereio, the parties agree as follows:

2. Assignment of Intere¢t.

2.[- Assets Assigned. The assets herein assigned to Assignee are those stated in paragraph l.l
above, or if more than one creditor claim was made in the Cases identified in Schedule l, attached
hereinto and incorporated by reference, that collectively are the Funds held for the benefit of Assignor by
the Clerlc of the Court of the court identified in paragraph l.l in the Unciaimed Funds Registry.

2.2. Assignment ofInteres¢. As herein stated Assignor, hereby does assign, transfer and
convey all of Assigncr’s rights, title, and interest in the Funds, in an AS IS basis, for good and valuable
consideration without undue influence or coercion, and ofhisfher/its lies will. lo the interest of
consummating this Agreement, both parties do acknowledge and agree to fulfill their obligations herein to
alfect the lawful assignment transfer, and conveyance of the Funds to Assignee.

2.3. Consideration. The consideration herein given by Assignee to Assignor shall be the sum
of- to be paid by any lawful tender upon execution of this Agreement, receipt of the Funds, and

fulfillment of the obligations hereunder.
2.4. Fw'ther Consz‘dera!ion. As further consideration, Assiguor shall be entitled to q of
si e

any additional amounts recovered by Assignee over and above the Funds, or asset(s) herein as gn , if
any. '

on this May ofllcmil.oef§ols. l certify

that the preceding or attache document titled
i/Qez$¢muaewl` Uv»€v~+ ),
(i p`a`§`es} is a true, accur\e`f¢)e, complete and
redacted copy of the original being held at
sssoasE'cmMoqualmie, WA 98065

 

Page l of 4

Andrew T. Drake - Notary Public ‘ ` _‘ ` 7
My commission expires.' September 9‘", 2019 " ' " W

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 2 of 14

2.5. Power ofAttorney. To the extent necessary under applicable law, the Assignor does
hereby appoint for the limited purpose of collection of the Funds and fulfillment of Assignor’s
obligation(s) under this Agreement, Dilks and Knopilc, LLC as its attomey-in-fact.

3. Closing. The closing of the transaction herein shall be done immediately upon fulfillment of` each
party’s obligations hereunder, or on such other date as the parties may agree (the “Closing Datc"). At the
closing, Assignor shall deliver an original of this Agreement and such other documents as may be
required to consummate this transaction, and Assignec shall deliver a countersigned Agreement and any
other document(s) requiring countersignature, and the consideration herein. Any closing costs shall be
paid by the party incurring such costs.

4. Representations and Warrauties.

4.] Assignor. Assignor does hereby represent end warrant that (a) lre/she/it is legally
competent to execute this Agreement, and has ‘l`ull power, authority and legal right to execute, deliver, and
perform as agreed under this Agrccmcnt_, (b) that hc/she/it is the sole and lawful entity entitled to the
Funds herein assigned to Assignee, (c) that helshelit has not otherwise pledged, sold, assigned,
transferred, or conveyed the interest herein assigned to Assignee to any other party, person or entity, in
whole or in part, providing such proof as may be necessary (d) that he/she/it is not involved in any legal
proceeding that may affect any right to assign, transfer or convey to Assignee the interest in the Funds
herein contemplated, (e) that he/shei'it performs under this contract without undue influence or coercion
on the part of the Assignee or any other party, and (f) that he/she/it shall cooperate with Assignee to fulfill
his/her/its obligations under this Agreement and to Assignor, including execution of this Agreement and
such other documents as may be necessary to effect the assignment to Assignee without delay. Assignor
has verified that all Funds are currently owned by Assignor.

4.2 Assr'gnee. Assignee does hereby represent and warrant that it has full power, authority
and legal right to execute this Agreement, and shall cooperate with Assignor to fulfill its obligations
under this Agrcement.

5 General Provisians.

S.l Enforceabr'lity. This Agreement constitutes full understanding ofthe parties superseding
any and all prior agreements oral or written, and the binding obligations of the parties in accordance with
its terms except as may be limited by operation of law.

52 Binding ENM. The terms and provisions of this Agreement shall be binding on and inure
to the benefit ofthe successors, assigns, heirs, and legatees of the parties.

5.3 No¢r'ces. Any notices required to be provided hereunder shall be delivered to the address
of each party as first stated above, or such other address of which each party may notice the other.

5.4 Headings. AiI headings contained herein are for convenience of reference and
organization only, and shall not be construed or interpreted to be part of this Agreement, nor affect in any
way its meaning or interpretation

5. 5 Mufual Wrirr'ng. This Agreernent has been drafted by mutual contribution of the parties,
and shall not be construed against either party due to authorship

5 6 Coanrerpar:s. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute one and the same instrument

Fage 2 ol`ll

y

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 3 of 14

5.‘7 Advr'ce ofCounsel. Assignor has sought independent legal advice or hereby waives the
opportunity to seek such legal advice prior to the execution of this Agreement.

5.8 Severabih'g). ln the event any provision herein is deemed to be invalid, illegal, or
unenforceable, such provision shall be rcmoved, but all other provisions herein shall remain in full force
and effect

5.9 Choice of Law. This Agreement shall be interpreted in the law of Washington State, any
disputes, claims, or controversies arising under or related to it shall be brought in a court of competent
jurisdiction in King County, Washington. in the event of matter brought before a court, both parties waive
its right to trial byjury, and specifically agree that any matter brought by either party may be decided by a
bench trial, or if appropriate by arbitration under the rules of the court governing such procedure.

5.10 Tt'me ofthe Essence. The parties hereto acknowledge that time is of the essence in the
performance of all obligations under this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the day
and year first written above.

/' f -/
Assrgnor: 9 - Asslgnee.

245 Holdings LLC ilks Knopik, LLC
Edward Benison - Managing Director Brian J Dilks - Member

 

Pag¢ 3 on

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 4 of 14

Dilks l & g Knopik

NOTICE OF ASSIGNMENT

For good and valuable oonsideration, the undersigned, 245 Holdings LLC ("Assignor“), hereby,
assigns, conveys and transfers over and unto Dilks & K.nopik, LLC ("Assignee"), any and all of right, title
and interest in and to ihe below referenced hmds/claim(s).

The Assigned hinds/elaim(s}:

Debtor: James A. & Patn`cia M. Futch

Court: United States Bankrupmy Court - Southern District of Texas
Case Number: |2-38988-H5-13

Chapter: 13

Original Cmditor. Thunderbolt Holdings LTD lnc.

Unclairned Amount: $7,161.21

Claim #: Il,12

Purchase Price:

CLAIM(S) ARE BE[NG ASSIGNED "AS-IS, WHERE-!S" WITH NO WARRANTIES OR
REPRESENTATIONS WHATSOEVER, EXCEPT AS EXPRESSLY PROVIDED I'N THE
ASSIGNMENT AGREEMENT, I'NCLUDING, WITHOUT LlMITATION, WARRANTIES OF
MERCHANTABIL[TY OR FI'INESS FOR A PARTICULAR FURPOSE.

IN WlTNESS WHEREOF, the parties hereto have caused this notice of assignment to be executed as
ofthe Thursday, December 06, 2018.

245 Holdings LLC

§ " 1
/1’ " /\ l
i¢.»,( '--____,c,g~ .

Edward Benison - Managing Director

 

Pagc 4 ny
,&“

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 5 of 14

AMENDED AND RESTATED
LlMlTED LlABlLlTY COMPANY AGREEMENT

OF
245 Holdings, LLC

This Limited Liability Company Agreement (‘_‘Agre'em‘e_nt") is made as of J_anuar_y 17, 2013, by
and between 245_ Hoidings, LLC,' a Dela`ware limited liability company and |nSolve Funding,
Ll'.C, a De|aware limited liability company.,

[\_’EC|TALS:

A. Effective .lanuary 17', 2013, inSolve Recoveiy, LLC changed its name to 245
Holdings', LLC. a De_laware limited liability company (the "Company").

B. The only member of the Company is lnSolve Funding‘, LLO, a De|aware limited
liability company ("_Member").

C. The Member ~and the Company desire to cause the business of the Company to
be conducted under the terms and conditions hereinafter set forth,

NOW, THEREFORE, the Member hereby amends and restates the Agreernent
pursuant to and in‘ accordance with the Delawa_re Limited L-iabili_ty Company Act in effect as of
the date hereof and as it may be amended from time to time-(the "Act"), and the Member and
the Company hereby agree as foilows;

1,. Name. The name of the limited liability company formed hereby is “245
Hoidings, LLC."

2, P'rincip§' l.Place of Busines's; Agent for Service gi Process. The principal place of
business of the Company is 3440 Preston Ridge Rd., Suite 275, .A_ipharetta, Georgia 30005.

The name and address of the Company's registered agent for service of process _on the
Company in the Slat'e of D_e_la`ware.¢ is The Corporati`cn Servioe Company, 2711 Centerville Rd
Ste 400, Wilmin_gton,l Delaware 19808.

3. Te;m'. The term of the Company shall commence as of the date of this
Agreement, and shall continue in perpetuity, unless sooner terminated by this Agreement or by

law.

4. Purpose; The purpose for which the Company has been created is to engage in
all lawful activities in which a limited liability company may engage under applicable law.

5. Capital Contributions. TheMeniber may make. but is not obligated to _mal_<e;
such capital contributions to the Company as the lVlember in its sole and absolute discretion

deems appropriate

6. Transfer of Company interests No sale, assignment transfer, encumbrance or
hypothecation shall be. made by-a lVlember of the‘whole or'any part of.euch Member‘s interest in
the Company (inciuding_, but not limited to, its interest in the capitai or profits of the Company)
without the prior consentof the Member(s), which consent may be withheld in the sole and

 

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 6 of 14

absolute discretion of the Member(s). Up'o_n transfer of an interest in compliance with this
Sec'tron 6, the transferee of such Member‘s interest in the Company shall be admitted as a
substitute Nlember.

7. Management of the Company. The business and affairs of the Company shall be
managed by the Managers selected by the Member from time to time. The current Managers
are Philip Daniels-and Charles Rusbasan. The Managers shall have the power to do any and all
acts necessary or convenient to or for the furtherance of _the purposes described herein,
including all powers statutory or otherwise, possessed by. members under the laws of the State
of Delaware The Nla_nagers are hereby authorized to execute any and all documents,
agreements contracts and instruments on behalf cf the Company, Which shall be valid and
binding upon the Company. The Company shall reimburse the Managers for any expenses
paid or incurred by the Nlern`ber in furtherance of its duties or pursuant to its rights and powers
under this Agreement.

8. Liabillty of Member. The Nlember shall n'ot have any tiability for the obligations or
liabilities of the Company except to the extent provided' rn the Act.

9. Tax Matters. Soiely for all federal and state income tax purposes the Member
intends that the Company be either treated as a branch or- division of the Member cr ignored
and will tile such necessary and appropriate forms in furtherance thereof

10. Dissolution The Company shall dissolve, and its affairs shall be wound up upon
the first to occur of the following: (_a) the written election of the Member, (b) the bankruptcy or
dissolution of the Member or the occurrence cf any other event which terminates the continued
membership of the Member' l`n the Company, or the entry of a decree of judicial dissolution As
soon as possible after the occurrence of any dissolution event described rn this Section and the
winding up of the Company‘ s affairs the Company shall execute and file a Certificate of
Cancellation and such other appropriate forms as may be prescribed by the State of Delaware

11. Governing Law. This Agreernent shall be governed by,_ and construed under, the
laws of the State of Delaware all rights and remedies being governed by said laws.

12. Amendmegts. `This Agreement may be modified or amended only by an
instrument signed in-wn'ting by the i\rlernber and.the Company;

lN WlTNESS WHERE_OF, the undersigned, intending to be legally bound hereby, have
duly executed this Limite'd Liabiiity Company Agreement as of the date first above written

rslcNATuREs cominqu on NEx'T PAcE}

 

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 7 of 14

COMPANV:
245 Ho!ding_s, LLC

  

By: ~ v
Name: Philip, an e s
Tiile: Manager

MEMBER:
lnSolve Funding, LLC

By: //Wf%“%\

Name: fleff Padden
'i"rtie: Manager

 

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 8 of 14

AMENDED AND RESTATED
LlMITED LlAB|LlTY COMPANY AGREEMENT

OF
lnSo|ve Funding, LLC

This Limited Liabi|ity Company Agreement ("Agreement") is made as of January 1, 2012, by and
between lnSo|ve Funding, LLC, a Delaware limited liability company (the "Company") and its
sole member, lnSo|ve Capital LP, a Delaware limited partnership ("Member").

REC|TALS:

A. The Member and the Company desire to cause the business of the Company to
be conducted under the terms and conditions hereinafter set forth.

NOW, THEREFORE, the Member hereby amends and restates the Agreement
pursuant to and in accordance with the Delaware Limited Liabi|ity Company Act in effect as of
the date hereof and as it may be amended from time to time (the "Act"), and the Member and
the Company hereby agree as follows:

1. Name. The name of the limited liability company formed hereby is "lnSolve
Fundingl LLC.”

2. Princigal Place of Business; Agent for Service of Process. The principal place of
business of the Company is 3440 Preston Ridge Rd., Suite 275, Alpharetta, Georgia 30005.

The name and address of the Company‘s registered agent for service of process on the
Company in the State of Delaware is The Corporation Service Company, 2711 Centerville Rd
Ste 400, Wilmington, Delaware 19808.

3. Term. The term of the Company shall commence as of the date of this
Agreement, and shall continue in perpetuity, unless sooner terminated by this Agreement or by
law.

4. Purpose: The purpose for which the Company has been created is to engage in
all lawful activities in which a limited liability company may engage under applicable law.

5. Cagital Contributions. The Member may make, but is not obligated to makel
such capital contributions to the Company as the Member in its sole and absolute discretion
deems appropriate

6. Transfer of Company lnterests. No sale, assignment, transfer, encumbrance or

hypothecation shall be made by a Member of the whole or any part of such Member's interest in

' the Company (including, but not limited to, its interest in the capital or profits of the Company)

without the prior consent of the Member(s), which consent may be withheld in the sole and

absolute discretion of the Member(s). Upon transfer of an interest in compliance with this

Section 6, the transferee of such Member's interest in the Company shall be admitted as a
substitute Member.

7. Management of the Company, The business and affairs of the Company shall be
managed by the Managers selected by the Member from time to time. The current Managers

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 9 of 14

are Jeff Padden, Scott Gilbert, philip Daniels and Charles Rusbasan. The Managers shall have
the power to do any and all acts necessary or convenient to or for the furtherance of the
purposes described herein, including all powers, statutory or othenrvise, possessed by members
under the laws of the State of Delaware. The Managers are hereby authorized to execute any
and all documentsl agreements, contracts and instruments on behalf of the Company, which
shall be valid and binding upon the Company, The Company shall reimburse the Managers for
any expenses paid or incurred by the Member in furtherance of its duties or pursuant to its rights
and powers under this Agreement. .

8. Liabi|ity of Member. The Member shall not have any liability for the obligations or
liabilities of the Company except to the extent provided in the Act.

9. Tax Nlatters. Solely for all federal and state income tax purposes the Member
intends that the Company be either treated as a branch or division of the Member or ignored
and will file such necessary and appropriate forms in furtherance thereof.

10. Dissolution. The Company shall dissolve, and its affairs shall be wound up upon
the first to occur of the following: (a) the written election of the Member. (b) the bankruptcy or
dissolution of the Member or the occurrence of any other event which terminates the continued
membership of the Member in the Company, or the entry of a decree of judicial dissolution. As
soon as possible after the occurrence of any dissolution event described in this Section and the
winding up of the Company's affairs, the Company shall execute and file a Certificate of
Cancellation and such other appropriate forms as may be prescribed by the State of Delaware.

11. Governing Law. This Agreement shall be governed by. and construed under, the
laws of the State of Delaware all rights and remedies being governed by said laws.

12. Amendments. This Agreement may be modified or amended only by an
instrument signed in writing by the Member and the Company,

lN WlTNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Limited Liabi|ity Company Agreement as of the date first above written.

[SlGNATURES CONT|NUED ON NEXT PAGE]

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 10 of 14

COMPANV:
lnSo|ve Funding, LLC

Name./Jeff Padden
Title: Manager

llilEllllBER:
lnSo|ve Capital LP

j%¢\/

Name: Scott Gilbert
Title: Chief Financial thcer

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 11 of 14

_ Q)e[azqare 1

'Ziie ,‘Fz°rst State

 

I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF
DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT
COPY OF THE CERTIFICATE OF MND!MNT OF "INSOLVE CAPITAL LP",
CHANGING ITS NAME FROM "INSOLVE CAPITAL LP" TO "BALBEC CAPITAL
LP", FILED IN THIS OFFICE ON THE TENTH DAY OF DECEMBER, A.D.

2013, AT 10 O'CLOCK A.M.

]eili'ey W. B-uFo:k, Secretary of State \
AUT.HEN C TION: 11 3 7123

DATE .' 02-'1 7-14

47776'.92 8100

  

140180780

You may verify this certificate online
at coxp. delaware . gov/authver. ah

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 12 of 14

STATE OF DELAWARE
AMENDMENT TO THE CERTIF]CATE OF
LIMITED PARTNERSHIP

The undersigned, desiring to amend the Ccrtiiicatc of Limited Parinership pursuant to the
provisions of Section 17-202 of the Revised Unit`orm Limited Partnership Act of the
State ofDelaware, does hereby certify as follows:

FIRST: The name ofthe Limited Partnership is InSolve Cap_ital LP

 

SECOND: Articlc 1 of the Certificate of Limited Partnership shall be amended as

 

follows:
IRST: The name of the limited partnership is Balloec
apital LP.

 

 

lN WlTNESS WHEREOF, the undersigned executed this Amendment to the Certiticate
of Limited Pariuership on this 2nd day of De cember , A.D. 2013 .

By: W%o%

l Gencrall’annei(s) MMA§€ C'

Name: Jeff C. Padden
Printor'Iype

Fch `I‘,,Solvc Cap¢`\v\»L-LC
‘I'i`s‘! G€.nem\ ?o~r~"i`/\l€.f"

State of Delaware
Sec.ne' of State

Divis:ion Cozorat.ions
Dalivared 10:00 12/10/2013
FILBD 10:00 AM 12/10/2013
SHV 131404802 - 4777692 F.ILE’

Case 12-38988 Document 99-1 Filed in TXSB on 12/10/18 Page 13 of 14

 

Eoo uc£§.mcoo_=cnm l

F. .Hmc_o_;m _ drum .k.£m ,ac._ Ee»_ amf ca u._< . :w.mt$:j €...,L. \.u_Eo_\.dvm ucc auto iv pru.lcomoc¢.. . .r ... r, w m m \.n n c.u.sL..\m ._S

n 4a 2 Fn.»,.,n\.n,

.. crown . l rnv m ..\l,_ ._.r..\\..v:u .\\f... \...._\ n¢w..h...»»o m._/Ln.é.. . us FIi win n U.v.. un_ i¢vL v».\i._.. Cm&\uz nn U.,._m uh._rd.vwm ~».Mm ~_ D _vn:.:._ .,.‘N._n.wb.\u rul nn xv_n ¢.”»1 m §§ 50 Cvm

_E u..h_.¢m 3 _ucn nw ¢..un:c m.._,..»._vuo scm h m ct _.m o.t_o:¥L_ n._o.n=:,t. .\..L.w¢c£»_ o..h.\.._. § 03 nho.~o_ u_ ncn w ...nl : vvn_om boc_o‘rnn ..\m ._.. .E.u»d an _c \..UE n n,..,mn\n._ n v .H\s ..»~..m am

: _u _:
ZOm_me Qw

 

 

